                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Anrico Marquise Webb                                                  Docket No. 2:10-CR-41-3H

                               Petition for Action on Supervised Release

COMES NOW Tuell Waters, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Anrico Marquise Webb, who, upon an earlier plea
of guilty to Conspiracy to Engage in Unlicensed Firearms Dealing, in violation of 18 U.S.C. § 371, and
Distribution of a Quantity of Oxycodone Within 1,000 Feet of a School or Playground, in violation of 21
U.S.C. §§ 841(a)(1) and 860, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District
Judge, on September 7, 2011, to the custody of the Bureau of Prisons for a term of 18 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
6 years.

    Anrico Marquise Webb was released from custody on January 17, 2012, at which time the term of
supervised release commenced in the Western District of North Carolina (WDNC). On August 7, 2022,
jurisdiction was transferred to the WDNC. On November 28, 2018, the term of supervised release was
revoked in the WDNC, and the defendant was sentenced to 18 months custody followed by an 18-month
term of supervised release. Webb was released from custody on October 28, 2019, at which time the term
of supervised release commenced in the Eastern District of North Carolina (EDNC) and jurisdiction was
subsequently transferred back to this district.

    On September 11, 2020, a Violation Report was submitted informing the court the defendant was
charged with Assault on a Female. The probation officer recommended, and the court agreed, to take no
action pending disposition in state court. On January 19, 2021, the charge was voluntarily dismissed in Pitt
County District Court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 14, 2021, the defendant tested positive on an instant test for marijuana use. Webb admitted in
writing that he smoked marijuana on December 23, 2020. The defendant accepted responsibility for his
actions and maintained his drug use was an isolated incident. The matter was addressed by the undersigned
probation officer with the use of Cognitive Behavior Intervention. Webb readily agreed to participate in
substance treatment and to comply with a 60-day curfew. Therefore, it is respectfully recommended that
the conditions of supervised release be modified to include a curfew. The defendant signed a Waiver of
Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours.

Except as herein modified, the judgment shall remain in full force and effect.




               Case 2:10-cr-00041-H Document 205 Filed 01/25/21 Page 1 of 2
Anrico Marquise Webb
Docket No. 2:10-CR-41-3H
Petition For Action
Page 2
                                                 I declare under penalty of perjury that the foregoing
                                                 is true and correct.


                                                 /s/ Tuell Waters
                                                 Tuell Waters
                                                 Senior U.S. Probation Officer
                                                 150 Reade Circle
                                                 Greenville, NC 27858-1137
                                                 Phone: 252-830-2344
                                                 Executed On: January 22, 2021

                                    ORDER OF THE COURT
                               25th             January
Considered and ordered this _________ day of ____________________, 2021, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




              Case 2:10-cr-00041-H Document 205 Filed 01/25/21 Page 2 of 2
